Citation Nr: 1015014	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  05-39 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric 
disability other than posttraumatic stress disorder (PTSD), 
claimed as anxiety and depression, to include as secondary to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and J.O.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In this decision, the RO denied a number 
of issues including entitlement to service connection for 
anxiety and depression, claimed as secondary to diabetes 
mellitus.  In a subsequent rating decision, in May 2005, the 
RO continued to deny claims of entitlement to service 
connection, to include service connection for anxiety and 
depression, claimed as secondary to diabetes mellitus.  In 
April 2007, the Veteran testified before the undersigned at a 
video conference hearing.  A transcript of the hearing has 
been incorporated into the claims file.  

This matter was previously before the Board in May 2009 at 
which time the Board remanded the issue of entitlement to 
service connection for anxiety and depression, claimed as 
secondary to diabetes mellitus, for additional development.  
The Board also remanded at that time the issue of entitlement 
to service connection for PTSD.  In regard to this latter 
issue, the Board found that the Veteran had filed a timely 
Notice of Disagreement with the RO's denial of this issue and 
directed the RO to issue the Veteran a statement of the case 
(SOC).  The RO issued the Veteran a SOC in October 2009 at 
which time the Veteran was informed that to perfect an appeal 
of the issue of entitlement to service connection for PTSD, 
he must file a substantive appeal within 60 days of the date 
of the SOC.  As there is no substantive appeal on file, this 
issue has not been perfected for appellate review and will 
not be further addressed except to the extent of properly 
deciding the perfected appeal of entitlement to service 
connection for a psychiatric disability (other than PTSD), 
claimed as anxiety and depression, to include as secondary to 
service-connected disability  See 38 C.F.R. §§ 20.200, 
20.202, 20.302.   


FINDING OF FACT

The Veteran's diagnosed depressive disorder was diagnosed 
many years after service and is not causally or etiologically 
related to any disease, injury, or incident in service either 
on a direct basis or due to aggravation; further, such 
disability was neither caused nor aggravated by a service-
connected disability.


CONCLUSION OF LAW

A psychiatric disability, other than PTSD, diagnosed as 
depressive disorder, was not incurred in or aggravated by the 
Veteran's active duty military service and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in October 2004, which was prior to the 
February 2005 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the October 2004 letter, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claim decided herein, and which 
party was responsible for obtaining the evidence.  38 C.F.R. 
§ 3.159; See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  See Pelegrini II, at 120-21.  Thus, the Board 
finds that the notice required by the VCAA and implementing 
regulations was furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if 


any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Dingess/Hartman, supra. 
With respect to the claim on appeal, the Board finds that the 
appellant is not prejudiced by a decision at this time since 
this claim is being denied.  Therefore, any notice defect, to 
include disability rating and effective date, is harmless 
error since no disability rating or effective date will be 
assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
requesting information from the appellant regarding pertinent 
medical treatment he may have received, and affording him a 
VA examination during the appeal period.  The opinion 
supplied by the VA examiners in August 2009 was based on the 
Veteran's medical history and complaints, a thorough 
examination of the Veteran, and a review of his claims file.  
The examiners provided sufficient detail for the Board to 
make a decision in this appeal and the report is deemed 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (holding that once VA undertakes the effort to provide 
an examination for a service connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  VA treatment records were obtained, 
pursuant to the directions in the May 2009 remand.  There has 
been compliance with the remand directives.  The appellant 
was also provided with the opportunity to attend a Board 
hearing and did attend a Board video conference hearing in 
April 2007.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim on appeal and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.



II.  Facts

The Veteran's service treatment records are devoid of any 
psychiatric complaints or findings, and show that he had had 
normal clinical psychiatric evaluation at his June 1970 
enlistment examination and July 1974 separation examination.  

In September 2004, the Veteran filed a claim of entitlement 
to service connection for anxiety and depression which he 
said was due to his diabetes mellitus, type II.  

On file is a November 2004 VA outpatient record from the 
mental health clinic noting that the Veteran had been 
depressed off and on for the past 10-15 years.  He reported 
that his depressive episodes lasted approximately four to 
five days and were associated with hopelessness, anhedonia, 
suicidal ideation and decreased concentration.  He further 
reported a 30 year history of nightmares and flashbacks 
related to service.  He denied being involved in extensive 
combat action, but said he had "pulled dead bodies" when he 
was in Singapore.  He also denied any previous psychiatric 
inpatient or outpatient treatment and said he had not been on 
psychotropic medication in the past.  He was diagnosed as 
having depressive disorder not otherwise specified (NOS) and 
was prescribed Celexa.  

In a February 2005 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus type II, claimed as due to exposure to 
herbicides.  The RO also denied at that time claims of 
entitlement to service connection for PTSD, and for a 
psychiatric disability, claimed as anxiety and depression, to 
include as secondary to diabetes mellitus type II.  

A VA psychiatric treatment note in April 2005 states that the 
Veteran denied any recent depression and was happy with his 
prescribed Celexa.  He was assessed as having depressive 
disorder NOS and depression stable.  

On file is a "To whom it may concern" letter from the 
President/Executive Board of the USS Saratoga Association 
dated in June 2005 confirming that the Veteran served aboard 
the aircraft carrier Saratoga during the period from April 
11, 1972, to February 3, 1973, and had been assigned to 
"GM" duties.  He said the Veteran had also been assigned to 
the fire and rescue teams which responded to any type of 
shipboard emergency.  Enclosed with this letter was a list of 
accidents aboard the USS Saratoga that had been downloaded 
from the internet.  This list included an incident in October 
1972, during a port visit to Singapore, when a fire broke out 
in the boiler room killing three crewmen and injuring 12.  
The carrier was noted to have sustained light damage.  There 
was also a letter from a former serviceman of the Veteran's 
stating that he met the Veteran around September 1971 and 
served with him on the Saratoga.  He said that the Veteran 
had worked as an "AO" on the flight deck loading and 
unloading ordinance from aircraft.  Also enclosed were 
pictures from a cruise book of the USS Saratoga showing that 
the Veteran had been a crew member.  

At a VA Mental Health Treatment Plan Review in August 2005, 
the Veteran reported being depressed the prior month after 
his fellow comrade had been killed in a car wreck.  He said 
he attended the funeral and was doing OK at that time.  He 
denied any recent depression and reported that his depression 
started approximately 10-12 years earlier and that he had 
been depressed off and on since.  He was diagnosed as having 
depressive disorder NOS.  

In his substantive appeal dated in November 2005, the Veteran 
said that his mental state had been affected by "finding 
people dead while aboard".  

VA outpatient mental health notes include a December 2005 
record noting that the Veteran had been having bad dreams 
three to four times a week that involved pulling dead bodies 
from the USS Saratoga back in 1970.  

On file is an April 2006 outpatient record from the mental 
health clinic noting that the Veteran had had depression 1-1/2 
months earlier when his buddy died from a heart attack.  He 
said he was presently doing OK with depression.  No psychosis 
was noted.  

A July 2006 VA telephone record shows that the Veteran stated 
that he was doing much better since taking Celexa.  

The Veteran was found by a VA examiner in January 2007 as 
having a negative PTSD screen.  In August 2007, a VA 
psychiatrist wrote a "To Whom It May Concern" note stating 
that the Veteran should be excused from work from August 7 to 
10, 2007, due to "recent severe personal stress" related to 
his son's involvement in a severe accident.  The Veteran 
reported during a September 2007 VA visit that he had been 
depressed about six weeks when his son had been seriously 
injured at work, but that his son was doing fine and that he 
was doing OK with his depression.  A February 2008 VA mental 
health note states that the Veteran retired from American 
Airlines due to stressors from his son's accident.  He was 
given a diagnosis of depressive disorder NOS.  During an 
October 2008 mental health visit, the Veteran reported that 
he started having nightmares about burning ship when he was 
in Vietnam.  No psychosis was noted.  He was diagnosed as 
having depressive disorder NOS.  

The Veteran testified at a Board video conference hearing in 
April 2007 that his VA doctor told him that his anxiety and 
depression were due to active duty while aboard ship.  In 
this regard, the Veteran asserted that while serving aboard 
ship there had been a fire in the boiler-room and that three 
men had been killed and 12 injured.  He said that he had been 
in the fire brigade and had helped rescue the servicemen.  He 
added that ever since then he has had bad dreams and sleep 
problems.  He remarked that he first started going to the 
Tulsa Mental Health clinic approximately two years earlier.  

At a January 2009 VA outpatient visit, the Veteran reported 
that some days were better than others, but that overall he 
was doing much better since his last visit.  He reported 
continuing nightmares and was diagnosed as having depressive 
disorder NOS.  No psychosis was noted.  

At an April 2009 VA mental health visit, the Veteran was 
advised to continue taking Citalopram with an increase in 
dosage, and to discontinue Trazodone which made him 
"dopey".

After examining the Veteran and reviewing his claims file, a 
VA psychiatric examiner in August 2009 diagnosed the Veteran 
as having major depression.  He acknowledged the verified 
stressor as noted in the claims file (see PTSD Stressor 
Corroboration Research dated July 1, 2009) of a fire breaking 
out while the USS Saratoga had been docked at the Singapore 
Harbor in October 1972 resulting in three deaths, and went on 
to find that the Veteran did not meet the full criteria for 
DSM-IV diagnosis of PTSD.  He then opined that the Veteran's 
depression was "primary" related to the injury of his son 
in 2007 and the loss of his brother in 1979, but that it was 
exacerbated by stressors while in the Navy, especially the 
fire on the USS Saratoga in October 1972.  He further 
remarked that the Veteran's depression was less likely as not 
related to any service-connected disability which he noted as 
including tinnitus, diabetes, neuropathy, hearing loss and a 
skin condition.  He said he reached his conclusions based on 
a review of the Veteran's medical records and claims file, as 
well as the Veteran's statements and his observations of the 
Veteran during the examination.  He remarked that the 
Veteran's anxiety and visual hallucinations were a component 
of his major depressive disorder.  

III.  Analysis

Pertinent Law

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
including psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Discussion

There are two theories of entitlement in the instant claim as 
shown by the record.  One is the assertion the Veteran made 
when he initially filed his service connection claim in 
September 2004, that his anxiety and depression are due to 
his diabetes mellitus type II.  Under this theory, as noted 
above, VA regulations provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  However, the 
Veteran in this case is not service connected for diabetes 
mellitus type II.  The Board denied this claim in May 2009.  
Consequently, under the law, the Veteran lacks legal grounds 
to establish entitlement to service connection for his 
claimed anxiety and depression as secondary to diabetes 
mellitus type II.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Regarding establishing service connection for depressive 
disorder as secondary to any other service-connected 
disability, the medical evidence militates against the 
Veteran's claim.  In this regard, a VA examiner in August 
2009 opined that it was less likely than not that the 
Veteran's major depression was related to any service-
connected disability, which he identified as including 
tinnitus, diabetes, neuropathy, hearing loss, and a skin 
condition.  Service connection is in effect only for 
bilateral tinnitus.

The second theory of entitlement involved in this appeal is 
on a direct basis, that is, that the Veteran's major 
depressive disorder was either incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regarding this claim on a direct basis, as noted above, the 
Veteran's service treatment records do not show complaints or 
findings of a psychiatric nature and show that he had a 
normal clinical psychiatric evaluation at his separation 
examination in July 1974.  Thus, there is no evidence of a 
chronic psychiatric disability in service.  38 C.F.R. 
§ 3.303(b).  Moreover, the first postservice medical evidence 
diagnosing the Veteran as having depressive disorder is not 
until November 2004.  Indeed, the Veteran denied receiving 
any psychiatric treatment prior to this time.  As far as 
continuity of symptomatology, although the Veteran reported 
having nightmares related to service ever since service, he 
reported to VA medical personnel in November 2004 and during 
a VA Mental Health Treatment Plan Review in August 2005, that 
he had feelings of being depressed over the past 10 to 15 
years.  This places the onset of the Veteran's depressive 
feelings many years after service.  Accordingly, service 
connection under 38 C.F.R. § 3.303(b) based on continuity of 
symptomatology is not warranted by the evidence of record.  

As far as establishing a medical nexus between the Veteran's 
postservice diagnosis of depressive disorder, noted as early 
as 2004, and service, the evidence militates against the 
Veteran's claim.  More specifically, the August 2009 VA 
examiner opined that the Veteran's depression was "primary" 
related to the injury of his son in 2007 and the loss of his 
brother in 1979.  The examiner said that he based his 
conclusion on his review of the Veteran's medical records and 
claims file, the Veteran's statements, and his observations 
of the Veteran during the examination.

In regard to aggravation, this theory of entitlement requires 
that the Veteran have a pre-existing depressive disorder 
disability.  That is, that the Veteran's depressive disorder 
pre-existed his active duty service.  See 38 C.F.R. §§ 3.304, 
3.306.  This is simply not shown by the evidence of record.  
Again, as noted in the facts above, the Veteran's service 
treatment records are devoid of any psychiatric complaints or 
findings, and show that he had a normal clinical psychiatric 
evaluation at his June 1970 enlistment examination and July 
1974 separation examination.  Moreover, there is no pre or 
postservice medical evidence suggesting that the Veteran had 
a preexisting depressive disorder or any psychiatric 
disability for that matter.  As previously noted, the Veteran 
denied in November 2004 ever receiving psychiatric treatment 
and he reported at that time having depressive feelings for 
10-15 years.  Thus, the Veteran is presumed to have been 
sound when he entered active duty with respect to a 
psychiatric disability.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  Therefore, the fact that the VA examiner in August 
2009 stated that the Veteran's depression was exacerbated by 
stressors that occurred while in the Navy, especially the 
fire on the USS Saratoga in October 1972, in view of the fact 
that the Veteran did not have a preexisting psychiatric 
disability, does not establish service connection based on 
aggravation of a preexisting disability.  See 38 C.F.R. 
§§ 3.304, 3.306.  Furthermore, service connection based on 
additional disability resulting from the aggravation of a 
nonservice-connected condition by a service- connected 
condition is not warranted since the Veteran's depressive 
disorder is not shown to be aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a psychiatric 
disability other than PTSD, diagnosed as major depressive 
disorder, to include as secondary to service-connected 
disability and is not in relative equipoise.  Consequently, 
the benefit-of-the-doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a psychiatric 
disability other than posttraumatic stress disorder, 
diagnosed as major depressive disorder, to include as 
secondary to service-connected disability, is denied.



	
____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


